As filed with the Securities and Exchange Commission on February 24, 2011 Registration No. 333-127092 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Allis-Chalmers Energy Inc. (Exact name of registrant as specified in its charter) Delaware 27-3321250 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5075 Westheimer, Suite 890 Houston, TX (Address of Principal Executive Offices) (Zip Code) (Address, including zip code, and telephone number, including area code, of principal executive offices) Allis-Chalmers Energy Inc. Second Amended and Restated 2006 Incentive Plan Allis-Chalmers Energy Inc. 2006 Incentive Plan Allis-Chalmers Energy Inc. 2003 Incentive Stock Plan (as amended) (full title of the plan) Max Bouthillete Seawell Management (US) LLC 11125 Equity Drive Suite 200 Houston, TX 77041 United States (Name and address of agent for service) (713) 856-2394 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer þ Non-accelerated filer £ Smaller reporting company£ (Do not check if a smaller reporting company) EXPLANATORY NOTE; DEREGISTRATION OF SECURITIES This Post-Effective Amendment No.1 relates to the following Registration Statements on Form S-8 (collectively, the “Registration Statements”): · Registration Statement 333-163072 registering 7,000,000 shares of common stock, par value $0.01 (the “Common Stock), of Allis-Chalmers Energy Inc. (“Allis-Chalmers”) for the Second Amended and Restated 2006 Incentive Plan; · Registration Statement 333-139957 registering 1,500,000 shares of Common Stock of Allis-Chalmers for the 2006 Incentive Plan; and · Registration Statement 333-127092 registering 30,000,000 shares of Common Stock of Allis-Chalmers for the 2003 Incentive Stock Plan. On February 23, 2011, pursuant to an Agreement and Plan of Merger dated as of August10, 2010, by and among Allis-Chalmers, Seawell Limited, a Bermuda corporation (“Seawell”), and Wellco Sub Company, a Delaware corporation and a wholly owned subsidiary of Seawell (“Wellco”), as amended by the Amendment Agreement, dated as of October 1, 2010, by and among Allis-Chalmers, Seawell and Wellco, Allis-Chalmers merged with and into Wellco (the “Merger”), with Wellco continuing as the surviving entity under the name Allis-Chalmers Energy Inc. (as so named, the “Registrant”). In connection with the Merger, the Registrant has terminated all offerings of Allis-Chalmers securities pursuant to the Registration Statements. In accordance with the undertaking contained in the Registration Statements, the Registrant hereby removes from registration, by means of this Post-Effective Amendment No.1 to the Registration Statements, any of the Common Stock registered that remain unsold under the Registration Statements as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Houston, Texas, on February 24, 2011. ALLIS-CHALMERS ENERGY INC. By: /s/ Jørgen Rasmussen Jørgen Rasmussen President, Chief Executive Officer (Principal Executive Officer) and Chairman of the Board Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name Position Date /s/ Jørgen Rasmussen President, Chief Executive Officer (Principal Executive February 24, 2011 Jørgen Rasmussen Officer) and Chairman of the Board /s/ Victor M. Perez Chief Financial Officer (Principal Financial Officer and February 24, 2011 Victor M. Perez Principal Accounting Officer) /s/ Thorleif Egeli Director February 24, 2011 Thorleif Egeli /s/ Lars Bethuelsen Director February 24, 2011 Lars Bethuelsen /s/ Max Bouthillette Director February 24, 2011 Max Bouthillette
